Citation Nr: 1430269	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with duodenal ulcer, status post subtotal gastrectomy with vagotomy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to November 1970.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for GERD but denied a separate compensable rating for that condition aside from the already service-connected duodenal ulcer status post gastrectomy.

Because the Veteran is requesting an increased rating for his digestive disability, and that digestive disability includes his GERD, ulcer, and residuals of a gastrectomy, the Board has characterized the issue as stated on the cover page.

The issues of entitlement to service connection for a right leg disability, to include whether there was clear and unmistakable error (CUE) in the May 1971 rating decision, as well as service connection for a psychiatric disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDING OF FACT

Throughout the appeal, the Veteran's GERD, with duodenal ulcer, is manifested by mild symptoms of transient nausea and vomiting with pyrosis; however, symptoms such as circulatory symptoms after meals with diarrhea and weight loss, hypoglycemic symptoms, and anemia have not been shown.  Nor have there been incapacitating episodes or otherwise considerable or severe impairment of health.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's GERD, with duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Codes 7305, 7308, 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in May 2012.  

The Board's remand instructed the RO to: (1) contact the Veteran and request that he identify any additional treatment and to obtain any such records along with updated VA treatment records, (2) afford the Veteran a VA examination to determine the current severity of his disability, and (3) readjudicate the claim.

VA contacted the Veteran with a May 2012 letter requesting that he identify any additional treatment.  There is no indication that the Veteran responded to this letter.  Updated VA treatment records have been associated with the file.  The Veteran was scheduled for and attended a June 2012 VA stomach examination.  The RO readjudicated the claim in an October 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).



II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the June 2007 rating decision on appeal, a March 2007 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected GERD with duodenal ulcer.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided an additional notice letter in August 2007 providing further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's stomach condition was most recently afforded in June 2012.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent June 2012 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his GERD with duodenal ulcer.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Entitlement to an Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting digestive diseases do not lend themselves to distinct and separate evaluations without violating the fundamental principle against pyramiding.  Id. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  Rather, a single evaluation instead will be assigned under the Diagnostic Code which reflects the predominant disability picture.  Id.

Currently, the Veteran is evaluated at 20 percent disabling under DC 7308.  In this matter, other potentially applicable codes include DCs 7305 and 7346.  DC 7305 evaluates duodenal ulcers.  GERD is rated analogously to hiatal hernia because it does not have its own Diagnostic Code, and as such the Board also considers whether a rating is warranted under DC 7346.

Under DC 7308, a 20 percent evaluation is warranted for mild postgastrectomy syndrome characterized by infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent evaluation is warranted for moderate postgastrectomy syndrome characterized by less frequent episodes of epigastric distress (than are present with severe postgastrectomy syndrome) with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  The scheduler maximum 60 percent rating requires severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114 (2013).

Under DC 7305, a 20 percent evaluation is assigned for moderate duodenal ulcer characterized by either recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or continuous moderate manifestations.  A 40 percent evaluation for a moderately severe duodenal ulcer requires a duodenal ulcer that is less than severe but that is characterized by either impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The highest evaluation of 60 percent is reserved for a severe duodenal ulcer characterized by pain being only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114 (2013).

Under DC 7346, a 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent rating, the scheduler maximum, is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114. 

At the Veteran's June 2012 VA examination with regards to the duodenal ulcer, the examiner noted that the Veteran suffered from recurring symptoms that are not severe, 4 or more times per year.  The duration of these episodes was noted to be between 1 to 9 days.  Periodic abdominal pain was noted that was only partially relieved by standard ulcer therapy.  Transient nausea and vomiting that lasted less than 1 day was noted, with episodes of 4 or more times per year.  There was no indication of anemia, hematemesis, or hypertrophic gastritis.  The Veteran did not suffer from incapacitating episodes.  There were no current symptoms or findings with respect to the Veteran's postgastrectomy syndrome or vagotomy with pyloroplasty or gastroenterostomy.

With respect to the Veteran's GERD, the June 2012 VA examiner noted pyrosis (heartburn), reflux, and sleep disturbances of 4 or more times per year averaging 1 to 9 days in duration.  The findings with respect to nausea and vomiting were the same as previously noted.  There were no findings of persistently recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia, substernal arm or shoulder pain, anemia, weight loss, hematemesis, and melena.  The Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  

At the Veteran's May 2009 VA examination, he reported irritation in his esophagus, denied a history Barrett's esophagus, reported that his singing and sleep were effected, and that his current symptoms included burning sensation 3 to 4 times a week.  The symptoms were especially prevalent at night and the reflux woke him up every other night, which required him to get up and drink a glass of water.  His medication only provided fair relief.  The condition had progressively worsened since its onset.  Incapacitating episodes and episodes of abdominal colic, nausea, or vomiting, and abdominal distention were denied.  There was no history of nausea, vomiting, or diarrhea.  No episodes of hematemesis or melena were noted, and there were no post-prandial symptoms.  There were no signs of significant weight loss, malnutrition, or anemia.  

In addition to the VA examinations, the Board has thoroughly reviewed VA treatment records and the Veteran's lay statements.  These statements include the Veteran's June 2008 Form 9 Substantive Appeal he asserts that he experienced diarrhea on a daily basis, constant right shoulder pain, and regurgitation two to three times each week.  In a June 2009 statement, the Veteran stated that he has constant epigastric distress, approximately 15 to 18 epigastric attacks each month.  The Veteran claimed to have been to the emergency room 3 times that year as a result.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's service-connected GERD with duodenal ulcer.  

Pursuant to an evaluation under DC 7305, the evidence does not support a finding that the Veteran has severe symptoms consistent with the criteria necessary for a 60 percent evaluation.  While the record suggests that the Veteran suffers from periodic vomiting and only partial relief with medication, there is no evidence of recurrent hematemesis or melena, and no manifestations of anemia or documentations of weight loss productive of definite impairment of health.  
The Board does note a June 2009 statement by the Veteran regarding significant weight loss, however, the alleged weight loss took place in 1996, well outside the timeframe currently on appeal.  There is no evidence of a significant weight loss with the period on appeal.  In addition, the evidence does not support an evaluation consistent with a 40 percent rating under DC 7305.  There is no evidence of impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes of any duration.  The June 2012 VA examiner noted that the Veteran's recurrent symptoms are not severe.

In addition, the evidence does not support an evaluation in excess of 20 percent under DC 7308.  While nausea has been noted at the most recent VA examination, there is no credible documentation of sweating, circulatory disturbance after meals, diarrhea, or weight loss with malnutrition and anemia.  As previously noted, the Veteran asserted in his June 2008 substantive appeal that he suffered from diarrhea on a daily basis.  However, he denied the same at both the May 2009 and June 2012 VA examinations.  Further weighing against his credibility in this statement is a June 2008 treatment record, in which the Veteran indicates he is trying to lose weight and that his GERD is stable.  In May 2009, he reported by phone that he had a sore stomach and was experiencing acid reflux and heartburn (pyrosis), but mentioned nothing about daily diarrhea.  As previously mentioned, the June 2012 VA examiner noted that the Veteran's recurrent symptoms are not severe.

Finally, under DC 7346 the evidence does not support a finding in excess of 20 percent.  While vomiting was noted at the VA examination, there is no evidence of material weight loss and hematemesis, or melena with moderate anemia.  Additionally, there is no evidence of other symptoms tantamount to a severe impairment of health.  As a result, a 60 percent evaluation is not warranted.  A 30 percent evaluation is not warranted as the evidence does not support a finding of epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Board again notes that there is evidence of vomiting and pyrosis.  The Veteran also alleged in a June 2008 statement in support of his claim, substernal arm and shoulder pain; however, when presenting to treatment providers, the Veteran consistently specifically denies such pain.  Regardless, there is no evidence of considerable impairment of health.  His symptoms are consistently noted as mild.  As a result, the evidence does not support a finding that an evaluation in excess of 20 percent is warranted under this code.

Thus, a disability rating in excess of 20 percent is not warranted for the Veteran's GERD with duodenal ulcer.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability, as the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington, supra.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected GERD with duodenal ulcer are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD with duodenal ulcer with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, his complaints include transient nausea and vomiting with pyrosis.  These symptoms are specifically contemplated by the criteria.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with duodenal ulcer, status post subtotal gastrectomy with vagotomy, in excess of  20 percent disabling is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


